DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.

Claim Rejections - 35 USC § 102
The previous rejection has been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejections have been overcome in view of the changes made to the claims.

Claims 1, 2, 4-8, 10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz 5,199,484 in view of Jung 2012/0103006. As to claims 1 and 23, Schatz discloses a vacuum insulated structure comprising an inner liner 12, an outer wrapper 14 coupled to the inner liner and defining an insulating cavity, a plurality of insulation packages disposed within the insulating cavity, wherein each insulation package comprises a first filler material contained within an envelope (col. 4, lines 59-65), and a second filler material disposed within the insulating cavity (col. 2, lines 25-30 and col. 4, lines 28-32), wherein each of the plurality of insulation packages extends from the inner liner toward the outer wrapper (Fig. 5). However, Schatz does not disclose arranging the packages in a plurality of adjacent offset columns. Jung discloses a vacuum insulated structure comprising a plurality of supports 140, 240, 340 between an outer wrapper 120 and an inner liner 110 arranged in a plurality of adjacent offset columns; see Figs. 5 and 8. It would have been obvious to one of ordinary skill in the art to arrange the supports packages of Schatz in a plurality of adjacent offset columns in view of the teachings in Jung since this involves combining prior art elements according to known methods to yield predictable results. 
As to claim 2, Jung discloses that internal supports 340 are attached to the inside surface of the outer case [0153]. It would have been obvious to one of ordinary skill in the art to attach the support packages of Schatz to either the outer wrapper or inner liner in view of the teaching in Jung in order to hold the packages in position.
As to claims 4 and 21, Schatz discloses these features in Fig. 5. 
As to claim 5, Schatz discloses this feature at col. 2, lines 25-30 and Fig. 3. 
As to claim 6, Schatz discloses glass fiber filler material as well as suggests use of other known particulate insulation at col. 2, lines 25-30 and 49-65.
As to claims 7 and 26, the insulation supports in Schatz will inherently be compacted since the walls 42 are porous and the area between the inner liner 110 and the outer wrapper is under a vacuum. The term “pre-compacted” does not patentably distinguish over the compacted supports since the final products are both compacted.
As to claim 8, it would have been obvious to one of ordinary skill in the art to arrange the support packages in an irregular pattern in Schatz in order to accommodate different shaped storage means since a shifting of the location of parts is within the general skill of a worker in the art.
As to claim 10, this claim does not add any further structural limitations to the claimed product. In any event, it would have been obvious to one of ordinary skill in the art to use the thermal insulation structure of Schatz in any well-known product, such as a home appliance, requiring thermal insulation.
As to claims 22 and 25, the fact that the packages are called supporting members and described as load bearing means they would restrict bending of the inner liner and the outer wrapper in Schatz.
As to claim 24, Jung suggests this structure in Fig. 5.


Claims 3 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz in view of Jung as applied to claims 1, 2, 4-8, 10 and 21-26 above, and further in view of WO2011/058678. The combined prior art of Schatz and Jung discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not teach the use of a seats for the insulation packages.
As to claims 3 and 27, WO2011/058678 discloses a vacuum insulated structure comprising an inner liner 54, an outer wrapper 52 coupled to the inner liner so as to define an insulating cavity (Fig. 4), and a plurality of insulation packages 64 disposed within the insulating cavity (Fig. 2), wherein each insulation package comprises a first filler material contained within an envelope (see [0028] of translation) and a second filler material 66 disposed within the insulating cavity. WO2011/058678 also discloses seats 62 for supporting each of the plurality of insulation packages between the inner liner and outer wrapper and for increasing the rigidity of the outer wrapper; see [0030] of the translation. Therefore, it would have been obvious to one of ordinary skill in the art to include a reinforcing seat under each of the plurality of insulation packages in the combined prior art of Schatz and Jung in view of WO2011/058678 to order to increase the rigidity of the wrapper or liner and help prevent warpage of same.
As to claims 28, the insulation supports in Schatz will inherently be compacted since the walls 42 are porous and the area between the inner liner 110 and the outer wrapper is under a vacuum. The term “pre-compacted” does not patentably distinguish over the compacted supports since the final products are both compacted.
As to claim 29, Schatz discloses this feature at col. 2, lines 25-30 and Fig. 3. 
As to claim 30, the fact that the packages are called supporting members and described as load bearing means they would restrict bending of the inner liner and the outer wrapper in Schatz.
As to claim 31, both Schatz and Jung, in their respective figures, show the claimed feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783